Citation Nr: 9930393	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-26 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970, including service in the Republic of Vietnam from July 
1969 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
April 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which denied the 
veteran's claim of service connection for PTSD.

In the April 1997 decision, the RO also denied entitlement to 
nonservice-connected pension.  In his May 1997 notice of 
disagreement with that decision, the veteran did not address 
the issue of the RO's denial of entitlement to nonservice-
connected pension.  A claimant's timely filed notice of 
disagreement initiates an appeal of an adjudicative 
determination by the agency of original jurisdiction and 
expresses the desire to contest the result of such an 
adjudication.  The veteran did not address the issue of 
nonservice-connected death pension in either the notice of 
disagreement or in any other communication received since the 
RO issued its April 1997 decision.  Accordingly, the issue of 
entitlement to nonservice-connected pension is not now before 
the Board.  See 38 C.F.R. §§ 20.200, 20.201 (1999).

In the substantive appeal (VA Form 9) dated in August 1997, 
the veteran informed the RO that he was appealing both the 
denial of his PTSD claim and the denial of his claim for 
service connection for a disability due to exposure to 
herbicides.  The record indicates, however, that there had 
been no decision issued before or during August 1997 on the 
veteran's claim based on exposure to herbicides.  The record 
reflects that the RO did not issue a decision on said claim 
until July 1998.  The record further reflects the veteran did 
not initiate a timely appeal of the RO's July 1988 decision, 
and thus the issue of entitlement to service connection for a 
disability due to exposure to herbicides is not now before 
the Board.  See 38 C.F.R. §§ 20.200, 20.201.


REMAND

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Because there 
is no duty to assist under 38 U.S.C.A. § 5107(a) absent the 
submission of a well-grounded claim, the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  

However, a determination regarding well-groundedness may not 
need to be made where the sole reason(s) given for a remand 
is to correct a procedural or due process defect, such as 
failure to provide a requested hearing.  In these and other 
similar types of circumstances, the reason for remanding 
without making a well-groundedness determination should be 
clearly articulated.  

The veteran's claim of entitlement to service connection for 
PTSD was denied in a rating decision dated in January 1988.  
The veteran was properly notified of the RO's determination 
and he did not appeal.  As such, said rating decision became 
final pursuant to applicable VA law and regulations.  
However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  In determining 
whether to reopen previously and finally denied claims, a 
three-step analysis was recently announced by the United 
States Court of Appeals for Veterans Claims (Court) in Elkins 
v. West, 12 Vet. App. 209 (1999).  Under the Elkins test, VA 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
VA may then proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203, 206 (1999).

In November 1996, the veteran again claimed service 
connection for PTSD.  In a decision dated in April 1997, the 
RO denied service connection for PTSD.  No mention was made 
of the prior final denial of this issue in the April 1997 
decision or in the August 1997 statement of the case.  There 
is no indication that the RO made a determination as to 
whether the veteran had presented new and material evidence.  
The RO did not provide the veteran, as required by VA law and 
regulations, see 38 U.S.C.A. § 7105(d)(1) (West 1991) and 
38 C.F.R. § 19.29 (1999), with either the definition of "new 
and material evidence" contained in 38 C.F.R. § 3.156(a), or 
pertinent VA law and regulations regarding the procedure and 
evidence needed to "reopen" a finally denied claim.  This 
issue must therefore be remanded to the RO for appropriate 
procedural compliance, including the issuance of a 
supplemental statement of the case which must inform the 
veteran of all pertinent law and regulations regarding the 
reopening of final decisions.  38 U.S.C.A. § 7105(d)(1); 38 
C.F.R. §§ 19.29, 19.30, 19.31 (1999).

Additionally, the veteran, in his substantive appeal, 
requested a personal hearing.  In a VA Form 646 dated in 
November 1998, the veteran's local representative stated that 
he would appear with the veteran at the scheduled hearing and 
present arguments on the veteran's behalf at that time.  The 
represented stated that if the hearing was canceled, he 
reserved the right to submit written argument on the 
veteran's behalf prior to the Board's review on appeal.  The 
veteran thereafter withdrew the hearing request.  The RO 
apparently forwarded the claims folder to the Board without 
first referring it back to the local representative.  After 
the case arrived at the Board, the representative at the 
Board submitted an informal hearing presentation wherein the 
representative requested that the Board remand the veteran's 
claim to allow for the local representative to submit written 
argument on the veteran's behalf.

Thus, the case is REMANDED for the following:

1.  The RO must determine whether the 
veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) since 
the final denial of the veteran's claim 
for service connection for PTSD in 
January 1988.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim, the 
RO must determine whether, based upon all 
the evidence of record in support of the 
claim, the claim as reopened (as 
distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well 
grounded, the RO may then proceed to 
evaluate the merits of the claim but only 
after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

2.  If the veteran's claim of service 
connection for PTSD remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which must include all pertinent VA 
law and regulations regarding "new and 
material evidence" and regarding the 
reopening of finally denied claims.  The 
veteran and his representative should 
then be given the opportunity to respond 
thereto.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


